DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-11, 14-16, 18, 19, 22-25, 27, 28, 30, 31, 34-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to selecting a stencil with highest value parameter, transmitting the stencil with the targeted messages to a search result of search engine. 
Claims 1-11, 14-16, 18, 19, 22-25, 27, 28, 30, 31, 34-46 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method). 
 Although claims 1-11, 14-16, 18, 19, 22-25, 27, 28, 30, 31, 34-46 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 46 recite receiving search request, retrieving electronic messages (advertising message), retrieving stencils, selecting electronic messages, analyzing the stencils, 
The limitation of receiving, retrieving, selecting, analyzing, determining transmitting covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a server, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (selecting an advertisement message to be presented with search result of a search engine based on total value parameter). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server for receiving search request, retrieving electronic messages (advertising message), retrieving stencils, determining price, analyzing the stencils and transmitting the stencils with the advertising messages for display on the user device. The claim also recites a weight parameter associated with the stencils, and the parameter comprising of pre-determined 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server. However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, retrieving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background, fig. 1, [0003]-[0013]). As noted above, the additional elements  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. The claim also recites the step of receiving search request and transmitting search result and an optimization algorithm for determining a value. The search engine and search result including the placement of advertisement with the search result is a well-known routine and conventional (see applicant’s background). The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Berkheimer (parsing and comparing data), Ferguson (structuring a sales force or marketing company).

The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-11, 14-16, 18, 19, 22-25, 27, 28, 30, 31, 34-45, merely add further details of the abstract elements recited in independent claims without including an improvement 
Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive.  
Regarding the rejection under 101, Applicant asserts that the claims, as amended, recite technical steps for selecting a stencil that includes a placement pattern for a user interface, and transmitting the stencil and associated information to a user device so that the user device can generate and display the user interface. Applicant argues that, these are technical steps that can only be performed by a computer device, not a method of organizing human activity, therefore the claims do not recite any judicial exception.  
As indicated above, the claimed invention is for selecting a stencil for advertisement placement pattern for placing advertisement in a search engine. The limitation of receiving message (ads), retrieving stencils (templates with placement pattern), selecting messages to be included in the stencils, analyzing the stencil, determining a price and transmitting the stencils cover method of organizing human activity. The claims were further evaluated to determine whether the claim contains additional elements that integrate the abstract idea into a practical application, elements that are claimed beyond the identified judicial exception. However, the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688